EXHIBIT 10.28

 


BOSTON BIOMEDICA INC. – CONSULTANT  AGREEMENT


 

This Agreement is entered into as of the 30th day of June, 2003, between Boston
Biomedica Inc. (“the Company”) and Richard T. Schumacher (“the Consultant”).

 

WHEREAS, the Company desires to assure itself that the benefits of the
consulting abilities and talents of the Consultant relative to certain aspects
of the Company’s business will be available to the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, it is hereby agreed by and between the parties as
follows:

 

1.               Consulting Engagement.  Subject to the terms and conditions of
this Agreement, the Company hereby engages the Consultant as an Executive
Project Consultant to perform the services set forth herein, and the Consultant
hereby accepts such engagement.

 

2.               Term.  The Term of the Consultant’s engagement hereunder shall
commence on the date hereof and extend through December 31, 2003 unless sooner
terminated as hereinafter provided.

 

3.               Duties.  Subject to the terms and conditions in this Agreement,
the Consultant’s duties as Executive Project Consultant shall be to take an
advisory role in directing the Company’s PCT and Source activities and the
Company’s ownership interest in Panacos Pharmaceuticals, Inc. (“Panacos”), each
as further described below, and such other duties as may be assigned to him by
the President of the Company or the Board from time to time.  The Consultant
shall report to, be specifically accountable to and shall follow the directions
of the President of the Company for all day to day activities.  The Consultant
shall also report and be responsible to, and be subject to the authority of the
Board.  The Consultant shall devote substantially all his business time and
energy and will use his best efforts to perform his duties hereunder.  The
Consultant will be given reasonable access to Company personnel to assist the
Consultant in the fulfillment of his duties and responsibilities under this
Agreement.

 

4.               Compensation.  During the term of the Consultant’s engagement
under this Agreement, the Consultant shall be paid $4,807.90 per week, which is
equivalent to an annualized salary of $250,000.00, prorated for the number of
weeks between the date hereof and December 31, 2003 and based on a 52 week
year.  Such amounts shall be paid periodically in accordance with the Company’s
normal payroll practices.  In addition to his salary, for the sole purpose of
determining compensation and benefits, the Consultant shall be considered a full
time employee and as such will be entitled to participate in and immediately
eligible for health and medical insurance, disability insurance, group life
insurance, group travel insurance, and 401(k) retirement plan applicable to all
full time employees of the Company as they may be in effect from time to time. 
The Consultant’s prior service with the Company shall be attributed to
Consultant in determining eligibility to participate in and the extent of
benefits from such benefit plans.  There shall be no waiting period for
participation in any such plan.  The Consultant shall  be eligible for vacation,
holidays and sick days in accordance with the Company’s policies applicable to
all full time employees.

 

5.               PCT, Source and Panacos. The Consultant shall assume an
advisory role in directing the Company’s PCT and Source Divisions and the
Company’s ownership interest in Panacos.  The heads of the Company’s PCT and
Source Divisions shall report to the Consultant.

 

1

--------------------------------------------------------------------------------


 

6.               PCT Division.  The Consultant shall produce a robust business
plan for the PCT business by July 25, 2003.  The business plan shall be in such
form as shall be mutually agreed upon between the Company and the Consultant,
and the business plan shall be acceptable to the Board.  The business plan shall
contain all information reasonably requested by the Board to be included therein
and shall comply with the funding sources and limitations identified and imposed
by the Board.  Without limiting the foregoing, such business plan shall include
an operating budget, and shall include a financial model for 5 years that
includes a statement of operations, balance sheet and cash flows, with all the
drivers of the business metrics modeled. In  performing his PCT duties set forth
in Paragraph 7 above, until such time as the business plan, including the
operating budget, is approved by the Board, the Consultant shall limit the
monthly losses from the PCT Division to an amount equal to or less than the
average monthly amount of losses that have been incurred by the PCT Division
since January 1, 2003.  For this purpose, however, the Consultant’s salary and
related expenses will not be considered in the calculation of PCT’s losses.  The
Consultant further understands and agrees that if the President of the Company,
representing the Board, so determines based on the Company’s overall financial
condition, it may be necessary to further limit the amount of losses incurred by
the PCT Division.

 

7.               Source Business Plan. By September 30, 2003, the Consultant
will prepare and present to the Board an initial plan to substantially reduce
and subsequently eliminate all losses from the Source Division by March 31,
2004. 

 

8.               Payment of the Commerce Loan. With the proceeds (net of
required taxes) Consultant may receive from the sale of any personal assets, 
the Consultant shall promptly apply all such net proceeds to repay all amounts
due to Commerce Bank & Trust Company (“Commerce Bank”), whether owed personally
or by any affiliate of the Consultant, including Resort Accommodations
International LLC (“RAI”) (the “Commerce Bank Loan”) and all amounts owed to the
Company by the Consultant or any such affiliate pursuant to (i) that certain
Limited Guaranty by the Company for the benefit of Commerce Bank dated
January 15, 2002, (ii) that certain Junior Participation Agreement also dated
January 15, 2002 by and between Commerce Bank, RAI and the Company, (iii) that
certain Pledge Agreement also dated January 15, 2002 by and between the Company
and Commerce Bank, and (iv) that certain Pledge and Security Agreement dated as
of January 15, 2002 by and between the Consultant, the Company and Commerce
Bank.  By entering into this Agreement, the Consultant hereby ratifies, confirms
and acknowledges his obligations to the Company under such agreements referred
to in clauses (i) through (iv) above (the “Company’s Guarantee”). 
Notwithstanding the foregoing, if and to the extent the Consultant or his
affiliates has funds or assets in excess of ordinary and routine living
expenses, the Consultant shall repay the Commerce Bank Loan and the Company’s
Guarantee.  For purposes of the preceding sentence, funds or assets of the
Consultant’s spouse shall only include any funds or assets transferred by the
Consultant to his spouse at any time in  the past or in the future, but not
including that certain real estate interest known as Unit 5235 (four quarters)
in the Marriott Grand Residence in South Lake Tahoe or any proceeds therefrom.

 

9.               Expenses.  During the term of this Agreement, the Consultant
shall obtain prior approval for any and all out-of-pocket expenses incurred in
connection with the performance of his duties hereunder and otherwise in
accordance with the Company’s reimbursement policy and procedure as in effect
from time to time.  If approved in advance, the Consultant shall submit invoices
for such approved expenses in accordance with the Company’s expense
reimbursement procedures, and the Company shall reimburse him for all such
approved out-of-pocket expenses.

 

2

--------------------------------------------------------------------------------


 

10.         Written Reports.  The Company may request that plans, progress
reports and results reports be provided by the Consultant on a weekly or monthly
basis as requested by the Company.  The reports shall be in such form and
setting forth such information and data as is reasonably requested by the
Company.

 

11.         Inventions.  Any and all inventions, discoveries, developments and
innovations conceived by the Consultant during this engagement relative to the
duties under this Agreement shall be the exclusive property of the Company; and
the Consultant hereby assigns all right, title, and interest in the same to the
Company.  Any and all inventions, discoveries, developments and innovations
conceived by the Consultant prior to his engagement hereunder and utilized by
him in rendering duties to the Company are hereby licensed to the Company for
use in its operations and for an infinite duration.  This license is
non-exclusive, and may be assigned without the Consultant’s prior written
approval by the Company to a wholly-owned subsidiary of the Company.

 

12.         Confidentiality. The Consultant acknowledges that during his
engagement hereunder, he will have access to and become acquainted with various
trade secrets, inventions, innovations, processes, information, records and
specifications owned or licensed by the Company and/or used by the Company in
connection with the operation of its business including, without limitation, the
Company’s business and product processes, methods, customer lists, accounts and
procedures.  The Consultant agrees that he will not disclose any of the
aforesaid, directly or indirectly, or use any of them in any manner, either
during his engagement hereunder or at any time thereafter, except as required in
the course of his engagement by the Company.  All files, records, documents,
blueprints, specifications, information, letters, notes, media lists, original
artwork/creative, notebooks, and similar items relating to the business of the
Company whether prepared by the Consultant or otherwise coming into his
possession during his engagement hereunder, shall remain the exclusive property
of the Company.  The Consultant shall not retain any copies of the foregoing
without the Company’s prior written permission.  Upon the termination of his
engagement hereunder, or whenever requested by the Company, the Consultant shall
immediately deliver to the Company all such files, records, documents,
specifications, information, and other items in his possession or under his
control.

 

13.         Disclosure.  The Consultant shall not disclose the terms of this
Agreement to any person without the prior written consent of the Company.  The
Company shall issue a press release to announce the Consultant’s engagement. 
The Company shall promptly submit the press release to the Consultant for his
review and approval prior to release to the public.

 

14.         Conflicts of Interest; Non-hire Provision.  The Consultant
represents that he is free to enter into this Agreement, and that this
engagement does not violate the terms of any agreement between the Consultant
and any third party.  Further, the Consultant, in rendering his duties shall not
utilize any invention, discovery, development, improvement, innovation, or trade
secret in which he does not have a proprietary interest.  If the Company is not
in breach of its obligations under this Agreement, for a period of one year
following termination of his engagement hereunder, the Consultant shall not,
directly or indirectly hire, solicit, or encourage to leave the Company’s
employment, any employee,  consultant, or contractor of the Company or hire any
such employee,  consultant, or contractor who has left the Company’s employment
or contractual engagement within one year of such employment or engagement,
(other than such employees, consultants and contractors who have been
involuntarily terminated by the Company).

 

15.         Right to Injunction.  The parties hereto acknowledge that the
services to be rendered by the Consultant under this Agreement, the rights and
privileges granted to the Company under the Agreement, the benefits to be
received by the Consultant and the obligations of the

 

3

--------------------------------------------------------------------------------


 

Company hereunder are of a special, unique, unusual, and extraordinary character
which gives them a peculiar value, the loss of which cannot be reasonably or
adequately compensated by damages in any action at law, and the breach by either
party of any of the provisions of this Agreement will cause the other
irreparable injury and damage.  The parties expressly agree that each party
shall be entitled to injunctive and other equitable relief in the event of, or
to prevent, a breach of any provision of this Agreement by the  other party. 
Resort to such equitable relief, however, shall not be construed to be a waiver
of any other rights or remedies that such party may have for damages or
otherwise.  The various rights and remedies of the  parties under this Agreement
or otherwise shall be construed to be cumulative, and no one of the them shall
be exclusive of any other or of any right or remedy allowed by law.

 

16.         Termination.     The Consultant’s engagement hereunder may be
terminated prior to December 31, 2003 as follows:

 

(i)                                     With Cause.  The Board may terminate the
Consultant’s engagement hereunder at any time and without further obligation for
cause.  If the Board terminates the engagement for cause, then it shall only owe
the Consultant compensation that has accrued and has not yet been paid as of the
date of termination (calculated on a daily basis).  For purposes of this
Agreement, “cause” shall mean the occurrence of any of the following events:

 

(A)                              any material act of personal dishonesty, or
serious misconduct in connection with the Consultant’s responsibilities to the
Company under this Agreement;

 

(B)                                the commission by the Consultant of any crime
classified as a felony under any Federal, state or local law or the Consultant
engaging in any acts of moral turpitude;

 

(C)                                continued material violations, breach or
noncompliance by the Consultant of the Consultant’s obligations or covenants
under this Agreement after there has been delivered to the Consultant a written
demand for performance or compliance from the Company which describes the basis
for the Company’s belief that the Consultant has violated, breached or failed to
comply with the Consultant’s duties or complied with the Consultant’s
obligations or covenants under this Agreement and such violations, breach or
noncompliance have not been corrected or cured by the Consultant within ten (10)
business days following such demand;

 

(D)                               continued failure or refusal to comply with
the written policies or reasonable directives of the Company after there has
been delivered to the Consultant a written demand for performance or compliance
from the Company which describes the basis for the Company’s belief that the
Consultant has failed or refused to comply with such policies or directives and
such failure or refusal have not been corrected or cured by the Consultant
within ten (10) business days following such demand; or

 

(E)                                 the use by the Consultant of a controlled
substance without a prescription or the abuse of alcohol which in any way
impairs the Consultant’s ability to carry out Consultant’s duties and
responsibilities under this Agreement.

 

4

--------------------------------------------------------------------------------


 

17.         Termination of Duties, Responsibilities and Authority.  Although the
Consultant’s engagement hereunder shall continue through December 31, 2003, the
Board may reduce, limit or terminate part or all of the Consultant’s duties,
responsibilities and authority to provide any services under this Agreement at
any time without cause, provided however, that if the Board reduces, limits or
terminates part or all of such duties, responsibilities and authority without
cause prior to December 31, 2003, it shall continue to pay the Consultant all of
the compensation, including benefits, which otherwise would have been paid
through December 31, 2003 had the Board not so terminated such duties,
responsibilities and authority.  In such event, the Consultant shall continue to
be referred to as the Company’s Executive Project Consultant.

 

18.         Taxes.  The Company shall withhold taxes with respect to the
Consultant’s compensation hereunder.

 

19.         Successors and Assigns.  All of the provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, if any, successors, and assigns, provided, however, the
Consultant shall not assign any of his rights under this Agreement, or delegate
the performance of any of his duties hereunder, without the prior written
consent of the Company.

 

20.         Choice of Law.  The laws of the Commonwealth of Massachusetts shall
govern the validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties hereto.

 

21.         Arbitration. Any controversies arising out of the terms of this
Agreement or its interpretation shall be settled in Massachusetts in accordance
with the rules of the American Arbitration Association, and the judgment upon
award may be entered in any court having jurisdiction thereof.

 

22.         Headings.  Section headings are not to be considered a part of this
Agreement and are not intended to be a full and accurate description of the
contents hereof.

 

23.         Waiver.  No failure or delay by either part in exercising any right
under this Agreement will operate as a waiver of such right or any other right
under this Agreement. Waiver by one party hereto of breach of any provision of
this Agreement by the other shall not operate or be construed as a continuing
waiver.

 

24.         Notices.  Any and all notices, demands, or other communications
required or desired to be given hereunder by any party shall be in writing and
shall be validly given or made to another party if personally served, or if
deposited  in the United States mail, certified or registered, postage prepaid,
return receipt requested.  If such notice or demand is served personally, notice
shall be deemed constructively made at the time of such personal service.  If
such notice, demand or other communication is given by mail, such notice shall
be conclusively deemed given five days after deposit thereof in the United
States mail addressed to the party to whom such notice, demand or other
communication is to be given as follows:

 

If to the Consultant:

 

Richard T. Schumacher

65 Black Pond Lane

Taunton, MA 02780

 

5

--------------------------------------------------------------------------------


 

If to the Company:

 

Boston Biomedica, Inc.

375 West Street

West Bridgewater, MA 02379

 

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

 

25.         Modification or Amendment.  No amendment, change or modification of
this Agreement shall be valid unless in writing signed by the parties hereto.

 

26.         Entire Understanding.  This document and any exhibit attached
constitute the entire understanding and agreement of the parties, and any and
all prior agreements, understandings, and representations whether written or
oral are hereby terminated and canceled in their entirety and are of no further
force and effect.

 

27.         Unenforceability of Provisions.  If any provision of this Agreement,
or any portion thereof, is held to be invalid and unenforceable, then the
remainder of this Agreement shall nevertheless remain in full force and effect.

 

28.         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

29.         Captions.  Captions have been inserted solely for the convenience of
reference and in no way define, limit or describe the scope or substance of any
provisions of this Agreement.

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above.  The parties hereto agree that facsimile
signatures shall be as effective as if originals.

 

Boston Biomedica Inc.

Consultant:

 

 

 

/s/ Richard T. Schumacher

 

By:

  /s/ Kevin W. Quinlan

 

Richard T. Schumacher

Its: President and Chief

 

Operating Officer

 

 

6

--------------------------------------------------------------------------------